Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/29/21 has been entered and made of record. Claims 1, 8, 14 and 20 are amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but they are not persuasive.
Applicant asserts that The cited reference fails to anticipate "wherein determining the candidate simplified path comprises updating the parametric values and the anchor points associated with the previous candidate simplified path of the previous iteration based on a prior deviation between a prior candidate simplified path and the original path" (p. 13 and 15 of Remarks).
Examiner notices that Bhuruth discloses “The new control point 902c still does not sufficiently define the original camera path (300), so the method 700 repeats steps 704 to 707 identifying the player (goal kicker) beginning to run at the point 903 as the next important event. Execution of the steps 704 to 705 for the event creates the control point 902b and the corresponding timeline event 912b. Using the control points 902b-902d, as well the start and end points 902a and 902e, the interpolated path 90 lean be constructed at step 706 the is determined to sufficiently recreate the original path 301 at newly modified path 1005 retains all the salient poses without having to create, delete or otherwise edit any other point” in [0110]. Here, Bhuruth also teaches the modification of the camera path is based on the previous camera path without creating, deleting or editing any other point.
Sander-Cederlof also discloses “The curve may either be specified in terms of these four control points, or in terms of a pair of parametric cubic polynomials” in C4L38-40; “The system will attempt to make the simplified output path use the same slope on both sides of point 34 resulting in a smooth curve through or near that point” in C5L23-25; “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user… the user may specify that the process be repeated as long as the next iteration saves 25% in memory relative to the previous iteration of the process… The process will discontinue the iterations once the error measurement reaches a user-specified value” in C8L55-C9L2. Here, the recursive manner is performed based on a previous iteration.

 The cited reference fails to anticipate "wherein the deviation is determined using a distance function that calculates the distance of the anchor points of the candidate simplified path to a corresponding segment of the original path (p. 14 of Remarks).
Applicant discloses “The deviation may be determined based on distance between corresponding end points on the original path and the candidate simplified path” in [0020]; “a deviation may be determined for each of the end points of the subdivided segments that divides the original path and the corresponding end points of the candidate simplified path” in [0034]. It is clear that the disclosed deviation is determined based on each point of the original path and the corresponding point of the candidate simplified path. However, the independent claims cite “wherein the deviation is determined using a distance function that calculates the distance of the anchor points of the candidate simplified path to a corresponding segment of the original path”, which is not supported by the description within the specification.
Examiner notices that Bhuruth discloses “The application 1333 performs the evaluation by calculating the difference between the original camera pose and the new camera pose of the new camera path for each increment of time of the camera paths, and summing the differences together” in [0095]; “for each time increment calculate the distance between the corresponding points on the original path an interpolated path” in [0109].
Sander-Cederlof also discloses “A user of the path simplification process and system may specify the maximum tolerance used to determine whether a simplified curve segment is close enough to the original path. FIG. 2 shows an original path 21 distance between corresponding points 23 and 24 on both paths must be less than the user-specified 65 maximum tolerance” in C4L59-67; “The process then attempts to fit a single curve to the points in the section, which has the determined slopes at the end-points and exactly passes through those end-points, such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L18-24.
Here, both Bhuruth and Sander-Cederlof teach the same deviation distance as described in paragraph [0020, 0034] of the instant application. Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Independent claims 1 and 14 cite the limitation “wherein the deviation is determined using a distance function that calculates the distance of the anchor points of the candidate simplified path to a corresponding segment of the original path”. Applicant doesn’t describe calculating a distance of anchor points of the candidate simplified path to a corresponding segment of the original path in the specification. For the purpose of the examination, examiner interprets “wherein the deviation is determined using a distance function that calculates the distance of the anchor points of the candidate simplified path to a corresponding segment of the original path” as calculating a deviation distance between the corresponding points on both original path and the candidate simplified path.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bhuruth (US 2019/0287302).
Claim 1, Bhuruth teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
obtaining an original path comprising initial segments and their corresponding initial anchor points (Bhuruth discloses receiving the original path with segments and control points in [0006, 0077], see also Fig 3, 6-7);
determining a simplified path corresponding with the original path and having a set of anchor points that is less than the initial anchor points of the original path (Bhuruth discloses “the original raw camera path 301 of FIG. 3 is simplified to be a path 501 with a reduced number of control points 502a-502f remaining” in [0073]), wherein determining the simplified path comprises iteratively (Bhuruth, Fig 7): 
determining a candidate simplified path using parametric values and anchor points associated with a previous candidate simplified path of a previous iteration, wherein determining the candidate simplified path comprises updating the parametric values and the anchor points associated with the previous candidate simplified path of the previous iteration based on a prior deviation between a prior candidate simplified path and the original path (Bhuruth discloses “the application 1333 interpolates a smooth modified camera path starting from the original starting camera pose to the original end camera pose, through the control points created in step 605” in [0084]; “the camera path can be defined by a line or a quadratic curve, or when the order of the curve is lower than the number of identified significant events…A complex camera path can for example be defined by a higher-order curve repeats steps 704 to 707 identifying the player (goal kicker) beginning to run at the point 903 as the next important event. Execution of the steps 704 to 705 for the event creates the control point 902b and the corresponding timeline event 912b. Using the control points 902b-902d, as well the start and end points 902a and 902e, the interpolated path 90 lean be constructed at step 706 the is determined to sufficiently recreate the original path 301 at step 707” in [0108], see also [0109-0110]); and 
at each iteration, identifying a deviation between the candidate simplified path and the original path, wherein the deviation is determined using a distance function that calculates the distance of the anchor points of the candidate simplified path to a corresponding segment of the original path (Bhuruth discloses “The application 1333 performs the evaluation by calculating the difference between the original camera pose and the new camera pose of the new camera path for each increment of time of the camera paths, and summing the differences together” in [0095]; “for each time increment calculate the distance between the corresponding points on the original path an interpolated path” in [0109); and 
based on a particular deviation of a particular iteration being below a deviation threshold, providing the corresponding candidate simplified path as the simplified path (Bhuruth discloses “If the calculation generates a value smaller than a pre-defined threshold ("Y" at step 707) the method 700 ends at 709 as the positive 

Claim 14 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sander-Cederlof et al. (US 5,500,927) in view of Yang et al. (Curve Fitting Algorithm Using Iterative Error Minimization for Sketch Beautification, 2008 19th International Conference on Pattern Recognition).
Claim 1, Sander-Cederlof teaches one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
obtaining an original path comprising initial segments and their corresponding initial anchor points (Sander-Cederlof discloses “inputting and storing a computer-generated graphical figure having a path into said computer system” in Claim 1; “A complex graphical path is generally divided into straight line segments and curve segments” in C2L20-21; local extrema points in C2L43-44 and corner points in C3L10; control points in C4L34-40); 
determining a simplified path corresponding with the original path and having a set of anchor points that is less than the initial anchor points of the original path (Sander-Cederlof discloses a path simplification process to eliminate redundant extrema in regions of shallow curvature in C3L11-17; “to find a minimum set of curves which will reproduce the original path into a simplified version” in C6L1-2), wherein determining the simplified path comprises iteratively (Sander-Cederlof, C8L55-67):
determining a candidate simplified path using parametric values and anchor points associated with a previous candidate simplified path of a previous iteration, wherein determining the candidate simplified path comprises updating the parametric values and the anchor points associated with the previous candidate simplified path of the previous iteration based on a prior deviation between a prior candidate simplified path and the original path (Sander-Cederlof discloses “The curve may either be specified in terms of these four control points, or in  use the same slope on both sides of point 34 resulting in a smooth curve through or near that point” in C5L23-25; “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user… the user may specify that the process be repeated as long as the next iteration saves 25% in memory relative to the previous iteration of the process… The process will discontinue the iterations once the error measurement reaches a user-specified value” in C8L55-C9L2. Here, the iterative manner is performed based on a previous iteration. For example, Yang discloses “This system should repeatedly compute the similarity between the drawing stroke and primary shapes at every drawing. In this paper, we propose the fitting algorithm using iterative error minimization. We first derive the gradient vector with respect to the current parameter. Then, the parameter is updated from the gradient vector until the error is not reduced” in col 2 of p. 1); and 
at each iteration, identifying a deviation between the candidate simplified path and the original path; and based on a particular deviation of a particular iteration being below a deviation threshold, providing the corresponding candidate simplified path as the simplified path, wherein the deviation is determined using a distance function that calculates the distance of the anchor points of the candidate simplified path to a corresponding segment of the original path (Sander-Cederlof discloses “allows a user to specify, or predetermine, one or more tolerances or parameters for how closely a simplified path will approximate the original complex path… FIG. 2 shows an original path 21 and a simplified path 22. The maximum distance between corresponding points 23 and 24 on both paths must be less than the user-specified 65 maximum tolerance” in (C4L55-67); “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L55-58; “The process then attempts to fit a single curve to the points in the section… such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L18-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof with the teaching of Yang so as to explain a recursive manner to repeat the iteration until the difference between two curves is less than the user-specified tolerance (Yang, C8L18-24).

As to Claim 2, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, wherein the parametric values correspond to end points of subdivided segments of the candidate simplified path (Sander-Cederlof discloses “At step 54, the process will refit each section of the path with new curves. Each section is demarcated by comer and extrema points” in C5L65-67; “Each of these sections is fed to a curve-fitting routine, which will fit either a straight line or a series of one or more curve segments to the points in each section” in C7L63-65).

Claim 3, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, the operation further comprising:
dividing the original path into subdivided segments, each subdivided segment represented by a pair of original end points (Sander-Cederlof discloses “the process proceeds to step 51 to prepare the path by analyzing the individual curve and straight line segments and splitting curve segments at local extrema points” in C5L51-54);
determining an initial simplified path with initial subdivided segments corresponding to initial end points, the initial end points having a corresponding one-to-one correspondence with the original end points (Sander-Cederlof discloses “At step 54, the process will refit each section of the path with new curves. Each section is demarcated by comer and extrema points” in C5L65-67);
determining an initial parametric value for each of the initial end points; and for a first iteration, determining anchor points for the candidate simplified path based on the initial parametric values and the initial end points (Sander-Cederlof discloses “Each of these sections is fed to a curve-fitting routine, which will fit either a straight line or a series of one or more curve segments to the points in each section” in C7L63-65; “The process then attempts to fit a single curve to the points in the section, which has the determined slopes at the end-points and exactly passes through those end-points” in C8L18-21).

As to Claim 4, Sander-Cederlof in view of Yang teaches the computer storage media of claim 3, wherein dividing the original path into the subdivided segments is based at least in part on a length and curvature of the original path (Sander-Cederlof discloses splitting curve segments at local extrema points and average lengths of all straight line segments and all curve segments in Col 6; “The section may be split at the point which has the largest error, at the point with the tightest curvature” in C8L35-37).

As to Claim 5, Sander-Cederlof in view of Yang teaches the computer storage media of claim 3, wherein the initial parametric values are determined using an arc length parameterization algorithm (Sander-Cederlof discloses “The process determines the approximate average length of all curve segments by counting the number of curve segments and accumulating the approximate total of the length of all curve segments” in C6L16-20).

As to Claim 6, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, wherein the deviation threshold is a predetermined threshold value determined based at least in part on a user provided accuracy value (Sander-Cederlof discloses “The resulting curve or straight line must not stray more than the user specified tolerance from the points in the section” in C3L25-27; “allows a user to specify, or predetermine, one or more tolerances or parameters for how closely a simplified path will approximate the original complex path” in C4L55-58).

As to Claim 7, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, wherein the deviation is a Euclidian distance between the candidate simplified path and the original path (Sander-Cederlof discloses “The process then attempts to fit a single curve to the points in the section… such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L21-24. Yang further discloses 
    PNG
    media_image1.png
    123
    640
    media_image1.png
    Greyscale
at p. 4.)

As to Claim 8, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, the operations further comprising determining, at each iteration, the deviation between the candidate simplified path and the original path based at least in path on a Euclidian distance between at least one end point on the original path and a corresponding candidate end point on the candidate simplified path (Sander-Cederlof, C8L21-24. Yang, p. 4).

As to Claim 11, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, the operations further comprising updating the anchor points at each iteration based at least in part on a least square method (Sander-Cederlof discloses “the process may measure an error upon each iteration, e.g. sum of the squares” in C8L66-67.)

As to Claim 12, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, further comprising:
applying a continuity constraint to the candidate simplified path, the continuity constraint ensuring continuity between two adjacent anchor points; and causing for display the candidate simplified path associated with the particular iteration (Sander-Cederlof discloses “The system will attempt to make the simplified output path use the same slope on both sides of point 34 resulting in a smooth curve through or near that point” in C5L23-25; “an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L56-58.)

As to Claim 13, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, further comprising causing for display the candidate simplified path associated with the particular iteration by appending the candidate simplified path and corresponding anchor points to the original path (Sander-Cederlof discloses “The process then attempts to fit a single curve to the points in the section, which has the determined slopes at the end-points and exactly passes through those end-points” in C8L18-21; “A Bezier curve is straight enough to be a straight line if both of the control points are within the user-specified tolerance of a straight line connecting the end points” in C8L47-50; “an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L56-58.)

Claim 14 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 15 is rejected based upon similar rationale as Claims 2-3 and 8 and sum of distance (Sander-Cederlof, C8L67).

As to Claim 16, Sander-Cederlof in view of Yang teaches the method of claim 14, further comprising:
at each iteration, in response to the deviation value being above an error threshold, determining an end point on the original path where a distance between the end point and a corresponding candidate end point on the candidate simplified path is above a predetermined fraction of the deviation value; and determining two resulting paths of the original path based on the end point, the two resulting paths being a first portion and a second portion of the original path separated at the end point (Sander-Cederlof discloses “The process then attempts to fit a single curve to the points in the section… such that the maximum distance between the interior points (points between the endpoints) and the curve is less than the user-specified tolerance” in C8L21-24; “the process creates a list of points which includes the end-points of all the original curve and straight line segments, as well as generates intermediate points along the curve and straight line segments” in C5L57-61, see also Fig 6. Here, the distance between one point on the simplified path and the corresponding point on the original path refers to “Eculidian distance”. See also Yang’s Eculidian distance at p. 4.)

As to Claim 17, Sander-Cederlof in view of Yang teaches the method of claim 16, further comprising:
iteratively generating candidate simplified paths over iterations for each of the two resulting paths; and for each of the two resulting paths, in response to the deviation value at a particular iteration being less than the predetermined threshold, causing presentation of a representation of the candidate simplified path associated with the particular iteration as a simplified path corresponding to the original path, wherein the candidate simplified paths for the two resulting paths are caused to be presented with a last end point of a first candidate simplified path joined with a beginning end point of a second candidate simplified path (Sander-Cederlof discloses “The process and system of the present invention may be implemented in an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user… The process will discontinue the iterations once the error measurement reaches a user-specified value” in C8L55-C9L2).

Claim 20 recites similar limitations as a combination of claims 4, 14 and 16-17 but in a system form. Therefore, the same rationale used for claims 4, 14 and 16-17 is applied.


Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sander-Cederlof in view of Yang and Stanimirovi´c et al. (Accelerated gradient descent methods with line search, Numer Algor (2010) 54:503–520).
Claim 9, Sander-Cederlof in view of Yang teaches the computer storage media of claim 1, the operations further comprising updating the parametric values at each iteration based at least in part on gradient descent (Sander-Cederlof discloses “an iterative manner whereby the system repeats the process until a user-specified parameter is met, and then the output simplified path is offered to the user” in C8L56-58. Stanimirovi´c further discloses gradient descent as below:

    PNG
    media_image2.png
    400
    1356
    media_image2.png
    Greyscale
 at p. 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof and Yang with the teaching of Stanimirovi´c so as to reduce the computation in each iterative step (Stanimirovi´c, p. 506).

As to Claim 10, Sander-Cederlof in view of Yang and Stanimirovi´c teaches the computer storage media of claim 9, wherein the gradient descent includes a velocity that is modulated based on a linesearch algorithm (Stanimirovi´c teaches “In the third section we introduced an accelerated gradient descent method arising from the Newton method with the line search” at p. 505.) 

Claim 19, Sander-Cederlof in view of Yang teaches the method of claim 14, wherein updating candidate parametric values and candidate anchor points defining the candidate simplified path at each iteration comprises performing a least square solve on the candidate anchor points associated with a previous candidate simplified path and computing updated candidate parametric values based on the least square solve and a gradient descent (Sander-Cederlof discloses “the process may measure an error upon each iteration, e.g. sum of the squares” in C8L66-67. Stanimirovi´c further discloses gradient descent as below:

    PNG
    media_image2.png
    400
    1356
    media_image2.png
    Greyscale
 at p. 506).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof and Yang with the teaching of Stanimirovi´c so as to reduce the computation in each iterative step (Stanimirovi´c, p. 506).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sander-Cederlof in view of Yang and Tsai et al. (US 2004/0113910).
As to Claim 18, Sander-Cederlof in view of Yang teaches the method of claim 17. The combination of Tsai further teaches applying a linearized continuity constraint to the last end point and the beginning end point prior to causing presentation of the candidate simplified paths (Tsai discloses “Many different constraints can be imposed for the iterative surface fitting. For example, one can define G1 and G2 continuity constraints at the ends of the curves, as well as fixed-point constraints at the network grid points to ensure proper intersection of the curves… All of these constraints can be written as linear equations in terms of the surface control points. A standard linear system solver is then used to find the solution” in [0031].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Sander-Cederlof and Yang with the teaching of Tsai so as to ensure proper intersection of the curves during curve fitting (Tsai, [0031]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612